UNITED STATES COURT OF APPEALS

                              FOR THE FIFTH CIRCUIT



                                      No. 96-11135
                                    Summary Calendar



LARRY GENE POWELL,
                                                                        Plaintiff-Appellant,

                                           versus

TEMPLE INLAND MORTGAGE CORPORATION;
U.S. DEPARTMENT OF HOUSING AND URBAN
DEVELOPMENT; CENTURY 21 REAL ESTATE
COMPANY; THE CITY OF TERRELL,
                                                                     Defendants-Appellees.



                       Appeal from the United States District Court
                           For the Northern District of Texas
                                   (3:96-CV-2351-D)


                                    February 19, 1997
Before POLITZ, Chief Judge, DUHÉ and STEWART, Circuit Judges.

PER CURIAM:*

       Larry Gene Powell appeals the denial of a motion for a TRO and/or


   *
     Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
preliminary injunction. We must determine, sua sponte if necessary, whether we

have appellate jurisdiction.1 We find that we do not for the denial of a TRO is not

appealable.2 Accordingly, the appeal is DISMISSED.




   1
    Mosley v. Cozby, 813 F.2d 659 (5th Cir. 1987).
   2
    Matter of Lieb, 915 F.2d 180 (5th Cir. 1990).
                                          2